DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2014/0206483 (Goodwin et al., hereinafter Goodwin).
Figures 1 and 2 of Goodwin disclose the recited bat having the recited handle section 16 and barrel section 18.  Figures 1 and 2 further show the recited tapered section 36,50.  Figure 2 best shows the tapered section having two discrete zones 36,50.  First discrete zone 50 includes openings 58; second discrete zone 36 does not.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as applied above.
Regarding claims 1-3, 7, 9, 10, 14-16 and 20, Goodwin discloses a barrel diameter of 1.5-3.5 inches (see paragraph [0030]) but does not explicitly disclose the handle diameter.  However, the bat handle is clearly the portion of the bat that a player grips when swinging the bat and it has to be appropriately-sized for a player to effectively do so.  Discovering an optimum value of a result-effective variable has been held to be within the capabilities of the person of ordinary skill in the art.  It would have been obvious to a person having ordinary skill in this art, by routine experimentation, to provide Goodwin with an appropriately-sized handle diameter, including a diameter of 0.937 inch, in order to obtain an optimum grip on the handle.
With further regard to claims 14-16, the construction of the Goodwin bat as modified is considered to inherently include the recited forming steps.
Regarding claims 4, 5, 11, 12, 17 and 18, Goodwin does not explicitly disclose the length of the taper section or having the handle and barrel sections constructed with the same length.  It would have been an obvious matter of design choice to make the Goodwin bat as modified above with the recited handle, barrel and taper length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237.
Regarding claims 6, 13 and 19, Goodwin discloses that the bat can be formed from carbon fiber (paragraph [0034]) but does not explicitly disclose the recited amount of carbon fiber or resin percentage.  One of ordinary skill in the art would know that the amount of carbon fiber and resin percentage within an apparatus is related to its durability and other performance characteristics.  Discovering an optimum value of a result-effective variable has been held to be within the capabilities of the person of ordinary skill in the art.  It would have been obvious to a person having ordinary skill in this art, by routine experimentation, to provide the Goodwin bat as modified above with any reasonably-weighted carbon fiber bat, including 150 g of carbon fiber composed of 38% resin, in order to obtain the optimum durable bat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711